Citation Nr: 1111330	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-33 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to January 2006.
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a respiratory disability to include upper respiratory infections, bronchitis and pneumonia residuals.  Service treatment records reveal a July 2001 diagnosis of respiratory/acute bronchitis.  An assessment of URI was given in January 2003, October 2004, January 2005 and March 2005.  

The Veteran was afforded a VA compensation and pension examination in December 2006.  Examination revealed normal pulmonary findings at that time.  Recurrent upper respiratory infections, chronic bronchitis and episodic pneumonia were diagnosed.  In a July 2007 statement, O.S. related that the Veteran was his patient and that the Veteran was being seen for recurrent episodes of pneumonia/bronchitis, URI, allergic rhinitis and acute sinusitis.  He stated that the Veteran has had several episodes of bronchitis and related problems since he was on active duty.  In his October 2007 VA Form 9, the Veteran related that he had respiratory problems during service and since discharge, and that he was being treated at the Amarillo VAMC.  

Based on the evidence of record, the Board finds that a VA compensation and pension examination with an etiology opinion is needed before this claim can be decided.  Here, the evidence shows treatment for respiratory problems in service and the Veteran's assertions of continuity.  Although the Veteran was afforded a VA compensation and pension examination in December 2006, an etiology opinion was not rendered.  We find that such is needed before this claim can be decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, a remand is necessary.

The Board further notes that the Veteran is being treated at the Amarillo VAMC.  However, the only treatment records of record are from the year 2006.  The record is devoid of any records showing current treatment.  VA has an affirmative duty to assist claimants obtain relevant records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002) (VA is required to make reasonable efforts to obtain relevant records which the claimant has adequately identified to VA); see also White v. Derwinski, 1 Vet. App. 519, 521 (1991) (finding that the duty to assist requires the Secretary to obtain private records which may be relevant to the Veteran's claim).  The Veteran and his representative have notified VA of records that potentially could substantiate the Veteran's claim.  In light of the duty to assist, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature and etiology of his respiratory disability to include upper respiratory infections, bronchitis and pneumonia residuals.  The claims file must be made available to the examiner for review.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present respiratory disability is attributable to service to include the in service manifestations.  The examiner must provide a rationale for any opinion rendered.  

2. Obtain all VA treatment records which have not been obtained already, including those VA records identified by the Veteran and his service representative.  A copy of any response(s), to include a negative reply and any records obtained, should be included in the claims file and communicated to the Veteran.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


